Roderick and Solange MacArthur Justice Center Jonathan Manes

160 East Grand Avenue, Sixth Floor Attorney at Law

Chicago, Illinois 60611 (utc. Bar Admission;-New York State 9°. y-r-to
0 312 503 0012 .
F 312 503 0891

Ierereta on es MsCelEoLdEt(o

jonathan.manes@law.northwestern.edu
C 203 214 0195 i
macarthurjustice.org :

4

t

i

dion
fhe

4

 

i FEB 1 1 2020°° |

, ti

February 7, 2020
BY ECF

The Honorable Alison J. Nathan

United States District Judge

Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102

New York, NY 10007

RE: Innocence Project v. National Museum of Health and Medicine, No. 19-cv-1574
Letter motion to file documents under seal

Dear Judge Nathan,

Plaintiff submits this letter motion to file under seal its Response in Further Support of an
Order Permitting Disclosure of a Particular Document, and related documents. The documents to
be filed under seal all relate to the ongoing litigation regarding Plaintiff's request to lift a non-
disclosure obligation with respect to a particular document that is currently subject to the
Protective Order in this case. See ECF Nos. 39, 42, 45, 51.

In particular, we seek leave to file under seal the following three documents:

—

(1) The brief that we are filing in response to the objections that have been submitted 50
to the Court by one of the individuals at issue in the document. The brief
identifies that individual and provide details about why Plaintiff believes the NERD
document should be disclosed. All of those matters remain subject to the
Protective Order pending this Court’s determination. _!

(2) One exhibit to Plaintiff's brief. That exhibit is a recently-issued court opinion that | So
discusses the individual in question by name and in some detail. Plaintiff is
concerned that if it were filed on the public docket, it would clearly and ORMERED
prematurely disclose the identity of the individual whose name is currently _
protected.

 

(3) The Certificate of Service showing that service was accomplished upon the two ju
non-party individuals that the Court has invited to participate in this briefing.
Both of their names remain subject to the protective order. ORDERED)

50

 

 

HIN. ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

 
Once the Court has resolved whether and to what extent the information in question is
subject to a continuing non-disclosure obligation, Plaintiff will file copies of the sealed
documents on the public docket via ECF unredacted, as appropriate, in a manner consistent with
the Court’s ruling and its individual rules of practice.

Defendant’s counsel consents to this motion to seal. We thank the Court for its time and
consideration.

Respectfully submitted,

/s/Jonathan Manes

Jonathan Manes

MacAsthur Justice Center

160 E. Grand Ave., 6th Fl.

Chicago, IL 60611

(312) 503-0012
jonathan.manes@law.northwestern.edu

Counsel for Plaintiff

 
